ROSSMAN, J.,
concurring in part; dissenting in part.
I agree with the majority that the trial court was correct in imposing a departure sentence on defendant’s theft conviction. However, I also believe that the trial court properly determined that the burglary was part of an “organized criminal operation.” I must therefore dissent from the majority’s holding that the trial court erred in relying on that aggravating factor in imposing a departure sentence on the burglary conviction.
An “organized criminal operation” is
“any operation in which two or more individuals cooperate in a[n] * * * informal organization to commit illegal acts for financial benefits or as a means to further the objective of the organization or its members.” Oregon Sentencing Guidelines Implementation Manual 131 (1989).
Under the facts of this case, I believe that the trial court could properly determine that defendant and his accomplices cooperated in an “organization” to burglarize the store for financial gain. I arrive at this conclusion after consulting several dictionaries and formulating a definition of the term “organization” that comports with all of them. The Random House Dictionary of the English Language 1364 (2nd ed 1987) defines an “organization” as
“a group of persons organized for some end or purpose; association.”
Webster’s New World Dictionary 1002 (2nded 1984) provides that an “organization” is
*122“a body of persons organized for some specific purpose
Other definitions are:
“A number of individuals systematically united for some end or work * * Funk & Wagnalls Standard Dictionary 890 (1973).
“[A] body of persons organized for some end or work.” The New Century Dictionary of the English Language 1198 (1934).
“[A] body, association, of persons united by a common purpose, having various functions or lines of action allotted for carrying out the business and securing the objects of the whole.” The Universal English Dictionary 807 (1957).
Examination of those definitions discloses that an “organization” is commonly understood as a group of individuals united or assembled for the purpose of accomplishing a common objective.
Thus, contrary to what the majority espouses, it is not necessary that an “organization” have some prescribed structure or identity apart from its individual members for it to be an “organized criminal operation.” Indeed, the commentary to OAR 253-08-002(l)(b)(H) provides that an “organized criminal operation” may be the result of an informal organization. Oregon Sentencing Guidelines Implementation Manual 131 (1989). The commentary thus makes it abundantly clear that it is wholly immaterial whether the organization’s membership has remained relatively constant or whether it has elected a body of officers, enacted a formal set of rules, maintains a fleet of high-tech helicoptors, keeps a wardrobe closet filled with an array of stylish silk suits and shiny patent leather shoes or has a home office in some renowned international city. For there to be an “informal organization,” it is only necessary that the individual members be united with the intention of working together to achieve a common goal.
A finding that a group has cooperated in an “informal organization” to commit a crime does not automatically result in a conclusion that the crime was part of an “organized criminal operation” under OAR 253-08-002(l)(b)(H). As that rule provides, there must also be a finding that the *123group acted either for pecuniary gain or to further the objective of the organization or its members. The majority claims that the “trial court’s only finding in support of ‘organized criminal operation’ was that defendant ‘cooperated’ with two other individuals in breaking into the store” and that “[a]ll the evidence shows is that three persons, including defendant, together broke into a store and took some clothes and that defendant was caught wearing one of the stolen items.” 122 Or App at 120, 121. Were that the case, I would have no quarrel with the majority’s holding with regard to the burglary sentence. That, however, is not the case. The record amply demonstrates that defendant and his two accomplices cooperated in an informal organization to burglarize the store for pecuniary gain. The trial court expressly found that (1) defendant was a member of a group of three persons; (2) the members of the group acted together in burglarizing the store; and (3) the group burglarized the store for the financial benefit of each of the group’s members. Those findings are supported by the evidence and we are bound by them. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968). The findings support the trial court’s conclusion that the burglary was part of an “organized criminal operation.” The court did not err in relying on that aggravating factor for its departure sentence on the burglary conviction.
Warren and Deits, JJ., join in this dissent.